Exhibit 10.1
 


 
MUTUAL SEVERANCE AND RELEASE AGREEMENT
 
This Mutual Severance and Release Agreement (this “Agreement”) is made and
entered into by and between the undersigned individual (the “Employee”) and
Mannatech, Incorporated, a Texas corporation (the “Company”) (each of the
Company and the Employee may be referred to herein as a “Party,” and
collectively, they may be referred to herein as the “Parties”).
 
RECITALS
 
A. The Employee was employed by the Company as Co-Chief Executive Officer and
Chief Financial Officer pursuant to the terms of that certain Employment
Agreement, effective as of October 5, 2007, between the Employee and the
Company, as amended to date (the “Employment Agreement”).
 
B. The Employee has tendered his resignation as Co-Chief Executive Officer and
Chief Financial Officer of the Company, and the Employee and the Company desire
to amicably sever the employment relationship that existed between them, as more
specifically set forth herein.
 
C. As a consequence of the Employee’s employment with the Company and the
Employment Agreement, the Employee is entitled to receive certain compensation
and other benefits pursuant to the terms of the Employment Agreement.
 
D. The Parties have agreed, without any Party admitting liability of any kind,
to enter into this Agreement pursuant to which each and every claim and/or cause
of action asserted or which could have been asserted by the Employee against the
Company will be forever and finally released.
 
E. Both Parties have read and understand the terms and provisions of this
Agreement and desire and intend to be bound by the terms and provisions of this
Agreement.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements herein contained, and other valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:
 
1. Release and Waiver Agreement.  The Employee acknowledges and understands that
this Agreement is a release and waiver contract and that this document is
legally binding.  The Employee and the Company understand and acknowledge that
by executing this Agreement, each Party has confirmed that it has read and
understood each provision and agrees to all of the provisions set forth in this
Agreement.
 
2. Claims Covered by Agreement.  The Employee and the Company acknowledge and
understand that this Agreement applies only to claims that accrue or have
accrued prior to the Effective Date of this Agreement.  For purposes of this
Agreement, the “Effective Date” shall mean the date that is eight (8) days after
the Employee’s execution of this Agreement, provided that Employee has not
provided notice of revocation of this Agreement.
 
3. Termination of Employment.  The Employee’s employment with the Company
terminated effective on January 27, 2012 (the “Termination Date”); provided,
however, effective as of December 13, 2011, the Employee no longer served as the
Company’s Co-Chief Executive Officer and Chief Financial Officer.
 
4. Consideration.  The Parties acknowledge and agree that the Employee’s
resignation does not constitute a resignation with “Good Reason” (as defined in
the Employment Agreement) that would entitle the Employee to the severance
payments set forth in Section 9.3(b) of the Employment Agreement.  Accordingly,
the Employee is entitled only to the compensation and benefits set forth in
Section 9.5 of the Employment Agreement.  Except as set forth below, the Company
shall provide the Employee with the compensation and benefits set forth in
Section 9.5 of the Employment Agreement.  The Parties hereby agree that the
Employee shall be entitled to the following supplemental payments and benefits:
 
(a) Deferred Bonuses.  Employee acknowledges that the Company has paid the
Employee $10,156.00 in a single lump sum payment, less applicable withholding
taxes, in satisfaction of all prior bonuses, the payment of which had been
deferred by the Company.
 
(b) Automobile.  Within ten (10) business days after the execution of this
Agreement, the Company shall transfer (or cause to be transferred) to the
Employee title to the automobile operated by the Employee under the Company’s
executive car program.  It is the Employee’s responsibility to report and pay
any income taxes associated with the market value of such automobile.
 
(c) Mobile Phone.  The Employee shall be entitled to keep the mobile phone
currently provided to the Employee by the Company but shall be responsible for
all service and use charges and other applicable costs after the Termination
Date.
 
(d) Company Products.  Commencing on the date hereof, the Employee shall be
eligible throughout his lifetime to purchase the Company’s products at the
discounted price for which such products are offered to the Company’s employees
on the date of the Employee’s purchase, up to $200 in products per month.  In
addition, until the Termination Date, the Employee shall be eligible to
participate in purchase price rebates offered by the Company to employees who
purchase certain of its products.  The Company makes no commitment to make any
specific product available.  In the event the Company discontinues its employee
discount program, the Employee shall have the right to purchase Company products
at then current employee pricing for his lifetime.
 
The Employee acknowledges and agrees that the compensation and benefits as set
forth in this Section 4, including the compensation and benefits required by
Section 9.5 of the Employment Agreement, constitute the totality of all benefits
of any kind due and owing to the Employee as a result of the termination of
Employee’s employment with the Company and that upon execution and delivery of
this Agreement, the Employee shall be entitled to no other benefits, payments,
distributions, transfers, penalties or other amounts or consideration of any
kind from the Company as a consequence of, relating to or in connection with the
Employee’s employment by the Company or the termination of such employment.  In
addition to the foregoing, the Employee acknowledges and agrees that he will not
be eligible for, or entitled to, either an annual grant of equity in 2012 or an
increase in his annual base salary rate for 2012.
 
5. Consultation with Attorney, Review Period, and Revocation Period.
 
(a) The Employee is advised, and acknowledges that he has been advised, to
consult with an attorney prior to executing this Agreement concerning the
meaning, import, and legal significance of this Agreement.  The Employee
acknowledges that he has read this Agreement, as signified by the Employee’s
signature hereto, and is voluntarily executing the same after advice of counsel
for the purposes and consideration herein expressed.
 
(b) The Employee acknowledges that he has been provided with a period of at
least twenty-one (21) days within which to consider, review, and reflect upon
the terms of this Agreement.  Any discussions about or changes to this
Agreement, whether material or immaterial, do not restart the running of the
21-day period.
 
(c) The Employee has seven (7) days in which he may revoke this Agreement after
he signs it.  This Agreement shall not be effective until the expiration of
seven (7) days after the Employee signs it without revocation.  Any amounts
payable under this Agreement shall be paid no sooner than the expiration of
seven (7) days after the Employee satisfies all conditions precedent to the
Company’s obligation to make such payments.  Any revocation of this Agreement
must be delivered in writing to the Company’s General Counsel prior to the
expiration of seven (7) days after the Employee signs this Agreement.
 
6. Release. In exchange for the promises and/or covenants of the Company
contained herein and subject to the provisions contained within this Agreement,
the Employee covenants and agrees as follows:
 
(a) Release and Waiver by the Employee.  For and in consideration of the
compensation and benefits referenced above, as well as the covenants and/or
promises contained herein the receipt and sufficiency of which are hereby
acknowledged, as well as the covenant set forth in Section 9.4 of the Employment
Agreement, the Employee, on behalf of the Employee and his family, assigns,
representatives, agents, heirs and/or attorneys, if any, hereby covenants not to
sue and fully, finally, and forever releases, acquits and discharges the
Company, along with its former and present parents, subsidiaries, and/or
affiliates, along with its predecessors, successors and/or assigns, if any, as
well as their respective former and present officers, administrators, directors,
shareholders, general or limited partners, representatives, agents, employees
and/or attorneys, if any, jointly and severally (collectively, the “Released
Parties”), from any and all claims, demands, actions, liabilities, obligations
and/or causes of action of whatever kind or character, whether known or unknown,
which the Employee or anyone on the Employee’s behalf or for the Employee’s
benefit has or might claim to have against the Released Parties for any and all
injuries, harm, damages (actual and punitive), penalties, costs, losses,
expenses, attorneys’ fees and/or liability or other detriment, if any,
whatsoever and whenever incurred or suffered by the Employee arising out of,
relating to, or in connection with any transaction or occurrence which
transpired prior to the execution of this Agreement, including, without
limitation:
 
(i) any claim under federal, state, or local law which provides civil remedies
for the enforcement of rights arising out of the employment relationship,
including, without limitation, discrimination and retaliation claims, such as
claims or causes of action under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000 et seq.; The Civil Rights Act of 1866, as amended, 42
U.S.C. § 1981; The Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a; Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq.; Americans
With Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; Fair Labor
Standards Act, as amended, 29 U.S.C. § 201, et seq.; Employee Retirement Income
Security Act, as amended, 29 U.S.C. § 1000 et seq.; Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601, et seq.; the Texas Commission on Human Rights
Act, as amended, Texas Labor Code § 21.001, et seq.; or any other statute
prohibiting discrimination or retaliation in employment under any federal,
state, or local law; and
 
(ii) claims for unpaid or withheld wages, relocation allowances or benefits,
other benefits, commissions, bonuses or profit-sharing, wrongful discharge,
breach of contract, breach of fiduciary duty, promissory estoppel, fraud, breach
of any implied covenants, assault, battery, negligence, defamation, invasion of
privacy, slander, intentional infliction of emotional distress, or any other
contract, tort, or statutory claim.
 
(b) Covenant Not to Sue and Indemnification. The Employee hereby specifically
covenants and agrees that the Employee will not initiate, or cause to be
initiated, any action or cause of action against the Company or any of the other
Released Parties in the future asserting any claim covered by the release set
forth herein.  The Employee further agrees to indemnify the Company and all
other Released Parties for (i) any additional sum of money that any of them may
hereafter be compelled to pay the Employee, and (ii) any of the Company’s or
other Released Parties’ legal fees, costs, and expenses associated therewith, on
account of the Employee bringing or allowing to be brought on the Employee’s
behalf any legal action based directly or indirectly upon the claims covered by
the release set forth herein.
 
(c) The Employee and the Company acknowledge and agree that although Section 6A
prohibits the Employee from filing a lawsuit concerning claims covered by the
release set forth herein, it does not prohibit the Employee from lodging a
complaint with or participating in a proceeding before any governmental agency.
 
(d) The Employee acknowledges and agrees that the additional benefits hereunder
constitutes benefits to which the Employee was not previously entitled and,
further, that the additional benefits hereunder constitutes fair and adequate
consideration for the execution of this Agreement.
 
7. Confidentiality.  The Employee acknowledges and agrees that the terms and
provisions of this Agreement shall remain strictly confidential, and shall not
be divulged or disclosed by the Employee except as set forth
herein.  Notwithstanding the foregoing, nothing in this paragraph or its
subparts shall prevent the following disclosures of this Agreement by the
Employee:  (a) the Employee may disclose the terms of this Agreement to the
Employee’s attorneys, immediate family members, and tax advisors and (b) the
Employee shall be permitted to disclose the terms of this Agreement as required
by any court of competent jurisdiction or government agency.  Other than the
exceptions set forth herein, the Employee agrees this Agreement shall not be
voluntarily introduced as evidence in any proceeding or in any lawsuit unless
required by law or court order.  Nothing contained in this subparagraph shall
prevent the Employee from stating that “the matter has been resolved.”
 
The Employee covenants and agrees that this confidentiality agreement is
contractual and its terms are material to this Agreement.  In the event that the
Company proves in a legal proceeding that the Employee has disclosed the terms
of this Agreement or otherwise has breached this confidentiality agreement, the
Company shall be entitled to recover its actual damages from the Employee, as
well as its reasonable expenses, including attorneys’ fees incurred in the
prosecution of any legal proceeding.
 
8. Nondisparagement.  The Employee agrees that he will refrain from engaging in
any conduct, verbal or otherwise, that would disparage or harm the reputation of
the Company or any of the other Released Parties.  Such conduct shall include,
but not be limited to, any negative statements made verbally or in writing by
the Employee about the Company or any of the Released Parties.
 
9. Choice of Law and Venue.  The Parties agree that this Agreement shall be
performed in Dallas County, Texas and that the laws of the State of Texas shall
govern the enforceability, interpretation and legal effect of this
Agreement.  The Parties also agree that venue of any action to enforce the
provisions of this Agreement, or any document executed in connection herewith,
shall be in Dallas County, Texas.
 
10. Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the Parties, and supersedes prior understandings and agreements, if
any, among or between the Parties with respect to the subject matter
hereof.  There are no representations, agreements, arrangements or
understandings, oral or written, concerning the subject matter hereof between
and among the Parties which are not fully expressed or incorporated by reference
herein.
 
11. Amendments.  Any modification of this Agreement or additional obligation
assumed by any Party in connection with this Agreement shall be binding only if
evidenced in writing signed by each Party or an authorized representative of
each Party.  Additionally, this Agreement cannot be changed or terminated
orally, but may be changed only through written addendum executed by all
Parties.
 
12. Severability.  The Parties acknowledge and understand that, if any term of
this Agreement shall be determined by a court to be illegal, invalid,
unconscionable or unenforceable, the remaining provisions will remain effective
and legally binding, and the illegal, invalid, unconscionable or unenforceable
term shall be deemed not to be a part of this Agreement.
 
13. Binding Effect.  This Agreement and the terms, covenants, conditions,
provisions, obligations, undertakings, rights and benefits hereof shall be
binding upon, and shall inure to the benefit of, the Parties and their
respective heirs, executors, administrators, representatives, officers,
directors, shareholders, predecessors, successors, parents, subsidiaries,
affiliated entities, spouses, agents, attorneys, servants, employees,
principals, partners, whether limited or general, and assigns, if any.  Each of
the Parties represents and warrants that he or it has the authority to act on
his or its behalf and to bind him or it to this Agreement.
 
14. Disputes Relating to Agreement.  If any action at law or in equity,
including an action for declaratory relief, is brought to enforce or interpret
the provisions of this Agreement, the party prevailing in any such litigation
shall recover from the adverse party its actual damages and reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees incurred in
connection with such dispute and litigation.  In the event of the violation or
threatened violation of any of the covenants and/or promises in this Agreement,
the non-breaching party shall be entitled to injunctive relief, both preliminary
and final, enjoining and restraining such violation or threatened violation,
which injunctive relief shall be in addition to all other remedies available to
the non-breaching party, at law or in equity.
 
15. Free Will.                      The Employee and the Company acknowledge
that each has had an opportunity to consult with his or its respective attorneys
concerning the meaning, import, and legal significance of this Agreement, and
each has read this Agreement, as signified by their signatures hereto, and are
voluntarily executing same after advice of counsel for the purposes and
consideration herein expressed.
 
16. Employment Agreement.  Except as modified hereby, the Employment Agreement
shall remain in full force and effect in accordance with its terms, including
without limitation Section 4 (Confidential Information), Section 5(Ownership of
Information, Inventions, and Original Work), Section 6 (Non-Competition and
Non-Solicitation) and Section 7.1 (Non-Disparagement) of the Employment
Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the latest date set forth on this page
 
THE EMPLOYEE:
 


 


 
Date: March 12,
2012                                                                                    
 /s/ Stephen D. Fenstermacher______________
 
    Stephen D. Fenstermacher
 


 
MANNATECH, INCORPORATED
 


 


 
Date: March 12,
2012                                                                                     
/s/ Robert A. Sinnott_____________________
 
    Robert A. Sinnott, Chief Executive Officer
 


 


 

